Citation Nr: 0636230	
Decision Date: 11/21/06    Archive Date: 11/28/06

DOCKET NO.  04-05 463	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 (West 
2002) for bilateral vision loss secondary to surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his niece


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from June 1966 to December 
1967.

The Board of Veterans' Appeals (Board) first observes that in 
November 2002, the RO provided the veteran with notice under 
the provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2005).  However, the Board's review of that letter reflects 
that the RO advised the veteran of the evidence necessary to 
substantiate claims for service connection.  Thus, as the 
issue on appeal is entitlement to compensation for bilateral 
vision loss secondary to surgery pursuant to the provision of 
38 U.S.C.A. § 1151, the Board finds that it has no 
alternative but to remand this case so that the veteran can 
be advised of the evidence necessary to substantiate a claim 
for compensation under 38 U.S.C.A. § 1151, and the respective 
obligations of VA and the veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The Board further notes that new regulations have been 
promulgated with respect to 38 U.S.C.A. § 1151 (West 2002), 
effective September 2, 2004.

Accordingly, the case is REMANDED back to the RO via the 
Appeals Management Center in Washington DC for the following 
action:

1.  Provide the veteran with a new VCAA 
letter as to the issue of entitlement 
to compensation for bilateral vision 
loss secondary to surgery pursuant to 
the provision of 38 U.S.C.A. § 1151, 
noting the evidence necessary to 
substantiate a claim for compensation 
under 38 U.S.C.A. § 1151 and the 
respective obligations of VA and the 
veteran in obtaining such evidence.  
Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The RO should make 
sure to advise the veteran that his 
claims are governed by the law in 
effect after October 1, 1997, which 
require that the veteran submit 
evidence of fault on the part of VA.  
The veteran should also be asked to 
provide any evidence in his possession 
that pertains to the claims.  

2.  After pursuing any additional 
development deemed appropriate in 
addition to that requested above, the 
claim for compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for bilateral vision 
loss secondary to surgery should be 
readjudicated, and this readjudication 
should include consideration of the new 
regulations applicable to 38 U.S.C.A. § 
1151 claims, effective September 2, 2004.  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



